Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Pan et al. (2015/0061606) discloses “an electrical DC generation system is disclosed. According to one aspect, a system for electrical DC generation system includes an electrical machine, having a positive output terminal and a negative output terminal, a plurality of stator windings, a plurality of passive rectifiers connected to the plurality of stator windings, the plurality of passive rectifiers being connected in series to form an intermediate bus having a positive terminal and a negative terminal. The system also includes a DC-DC converter circuit having input terminals connected to the positive and negative terminals of the intermediate bus and having output terminals electrically isolated from the input terminals and connected in series with the intermediate bus. The DC-DC converter output voltage is adjusted to regulate torque of the electrical machine by adjusting stator current of the electrical machine”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836